
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 696
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2012
			Mr. Smith of
			 Washington (for himself and Mr.
			 McKeon) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs, and in addition to the Committee on
			 Armed Services, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Recognizing the 70th anniversary of the
		  Guadalcanal campaign during World War II.
	
	
		Whereas 2012 marks the 70th anniversary of the Guadalcanal
			 campaign during World War II, in which the United States Armed Forces and
			 Allied forces fought on and around the island of Guadalcanal in the Solomon
			 Islands;
		Whereas the Guadalcanal campaign lasted from August 7,
			 1942, to February 9, 1943, and was a decisive turning point in the war in the
			 Pacific Theater when Allied operations turned from defense to offensive
			 military operations;
		Whereas more than 60,000 Allied ground, air, and naval
			 personnel participated in the Guadalcanal campaign;
		Whereas Allied ground forces, strongly supported by United
			 States naval and air units, bravely fought entrenched enemy forces, ultimately
			 taking control of Guadalcanal and the surrounding islands;
		Whereas Allied forces, resisting multiple attempts by the
			 enemy to retake Guadalcanal and the surrounding islands, decisively defeated
			 enemy forces each time, showing exceptional gallantry in defense of Henderson
			 Field, which was of particular importance to enemy military forces;
		Whereas faced with defeat, enemy forces retreated from
			 Guadalcanal and the surrounding islands, effectively ending their military
			 expansion in the Pacific Theater and giving the Allies a significant
			 psychological victory, increasing confidence that Allied victory in the Pacific
			 was achievable; and
		Whereas over 7,100 Allied military personnel made the
			 ultimate sacrifice by giving their lives for their countries in the Guadalcanal
			 campaign: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes the 70th anniversary of the
			 Guadalcanal campaign during World War II; and
			(2)recognizes and commends the members of the
			 United States Armed Forces and Allied forces who participated in the
			 Guadalcanal campaign for their service and sacrifice, with particular honor and
			 gratitude given to the members of the United States Armed Forces who gave their
			 lives in defense of the United States and of freedom during the
			 campaign.
			
